
	
		I
		112th CONGRESS
		1st Session
		H. R. 2806
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Michaud (for
			 himself and Ms. Richardson) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief to the unemployed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Fairness and Tax Relief Act
			 of 2011.
		2.Repeal of tax on
			 unemployment compensation
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)Conforming
			 amendments
				(1)Subsection (p) of
			 section 3402 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
				(2)Section 6050B of
			 such Code (relating to returns relating to unemployment compensation) is hereby
			 repealed.
				(3)The table of
			 sections for part II of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 85.
				(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by striking the item relating to section 6050B.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2010.
			3.Income exclusion
			 for trade adjustment assistance
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139D the following new section:
				
					139E.Trade
				Adjustment Assistance
						(a)In
				generalGross income shall
				not include trade adjustment assistance.
						(b)Trade adjustment
				assistanceFor purposes of this section, the term trade
				adjustment assistance means assistance authorized under chapter 2 of
				title II of the Trade Act of 1974 (19 U.S.C. 2271 et
				seq.).
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139D the following new
			 item:
				
					
						Sec. 139E. Trade Adjustment
				Assistance.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received after December 31, 2010.
			4.Unlimited
			 penalty-free distributions from qualified retirement plans to individuals after
			 separation from employment
			(a)Unlimited
			 penalty-Free distributions to unemployed individualsClause (i) of section 72(t)(2)(D) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(i)In
				generalDistributions from a
				qualified retirement plan to an individual after separation from employment
				if—
						(I)the individual has
				received unemployment compensation for 24 consecutive weeks under any Federal
				or State unemployment compensation law by reason of such separation; and
						(II)such
				distributions are made during any taxable year during which such unemployment
				compensation is paid or the succeeding taxable
				year.
						.
			(b)Conforming
			 amendmentThe heading of
			 section 72(t)(2)(D) of such Code is amended by striking for health insurance
			 premiums.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2010.
			
